Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed 3/9/2021. An Interview held on 3/15/2021 resulted in amendments to claim 1 and 19 and cancellation of claims 2, 3 and 22.

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,594,554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Jing Huang on 3/22/2021.


1.	(Currently Amended) A method for phased adoption of a proposed communication system over a single communication channel, the method comprising:
	during a first phase, transmitting data over the single communication channel to a receiver using a current communication system
	during a second phase subsequent to the first phase, transmitting data over the single communication channel to the receiver using both the current communication system and the proposed communication system, wherein the proposed communication system is different than the current communication system, and wherein an available communication bandwidth of the single communication channel is split between the current communication system and the proposed communication system;
	evaluating a reliability of the proposed communication system based on operating the proposed communication system during the second phase; and
	during a third phase subsequent to confirming the reliability of the proposed communication system based on the evaluating, transmitting data over the single communication channel to the receiver solely using the proposed communication system, wherein committed adoption is complete and the proposed communication system becomes the current communication system,
	wherein the current communication system and the proposed communication system include communication protocols that are each defined in software and the proposed communication system is provided via a software update.
	2.-3.	(Canceled). 
	4.	(Original) The method of claim 1, wherein the available communication bandwidth of the single communication channel is available for use by the current communication system, wherein a sender and the receiver each comprise one or more hardware or software devices or applications.
	5.	(Original) The method of claim 1, wherein the available communication 
	6.	(Original) The method of claim 1, further comprising: 
	establishing a confidence for potential adopters in reliability of the proposed communication system, prior to the committed adoption thereof. 
	7.	(Original) The method of claim 1, wherein the transmitting of the data over the single communication channel to the receiver occurring during the third phase is performed responsive to determining that the proposed communication system has demonstrated sufficient reliability. 
	8.	(Original) The method of claim 1, wherein all of the available communication bandwidth of the single communication channel is available for use by the proposed communication system after the third phase. 
	9.	(Original) The method of claim 1, wherein the current communication system and the proposed communication system are based on any of a circuit switched network, a message switched network, or a packet switched network
	10.	(Original) The method of claim 1, wherein during the second phase, each portion of data that is transmitted to the receiver over the single communication channel using the current communication system is also transmitted to the receiver over the single communication channel as test data using the proposed communication system.
	11.	(Original) The method of claim 10, further comprising:
	during the second phase, enabling fully redundant transmission of data to eliminate a possibility of data loss due to a failure in the proposed communication system alone.
	12.	(Original) The method of claim 1, further comprising:
	during the second phase, making transmission of the data over the single communication channel to the receiver using the current communication system and the proposed communication system fully redundant; and

	13.	(Original) The method of claim 1, further comprising:
	during the second phase:
	transmitting each portion of data through either the current communication system or the proposed communication system over the single communication channel; 
	estimating a reliability of the proposed communication system; and
	adjusting any of a fraction of the data transmitted through the proposed communication system and a nature of the data transmitted through the proposed communication system based on the estimated reliability.
	14.	(Original) The method of claim 11, further comprising:
	during the second phase, transmitting only a fraction of a set of low priority data through the proposed communication system when the reliability of the proposed communication system is below a threshold level.
	15.	(Original) The method of claim 1, further comprising:
 	during the second phase, reducing a bandwidth dedicated to assessing a reliability of the proposed communication system.
	16.	(Original) The method of claim 1, further comprising:
	during the second phase, only transmitting through the proposed communication system a header of a data unit that is transmitted through the current communication system.
	17.	(Original) The method of claim 1, further comprising:
	a set of potential adopters collectively determining, via a distributed decision making method, that the proposed communication system is sufficiently reliable, and adopting the proposed communication system in a coordinated fashion.
	18.	(Original) The method of claim 1, further comprising: 

	the first potential adopter individually determining as a sender and/or a receiver when the proposed communication system has demonstrated sufficient reliability; and
	responsive to a threshold number of potential adopters individually adopting the proposed communication system, a subset of potential adopters allocating all of the available communication bandwidth to the proposed communication system, either by a voluntary agreement or at a prompting of a regulatory authority.
	19.	(Original) The method of claim 1, further comprising:
	 concurrently evaluating more than one proposed communication system, in which an Nth communication system is the current communication system; and
	performing an (M + 1)-way split of the available communication bandwidth of the single communication channel across communication systems {N, N+1, … , N+M} to allow for concurrent evaluation of M proposed communication systems, with proposed communication systems aging through an evaluation process from most recently proposed to next-in-line for adoption.
	20.	(Original) The method of claim 1, further comprising:
	performing the split of the available communication bandwidth of the single communication channel between the current communication system and the proposed communication system at any one or more layers within a communication system model, wherein any of a sender and the receiver utilize a specific layer at which the split occurs; and
	determining the available communication bandwidth of the single communication channel when performing the split of the available communication bandwidth of the single communication channel based on one or more bandwidth-limiting layers.
	21.	(Currently Amended) A system comprising:
	A transmitter, comprising a hardware processor, configured to:  
	during a first phase, transmit data over a single communication channel to a receiver 
	during a second phase subsequent to the first phase, transmit data over the single communication channel to the receiver using both the current communication system and a proposed communication system, wherein an available communication bandwidth of the single communication channel is split between the current communication system and the proposed communication system;
	evaluating a reliability of the proposed communication system based on operating the proposed communication system during the second phase; and
	during a third phase subsequent to confirming the reliability of the proposed communication system based on the evaluating, transmit data over the single communication channel to the receiver solely using the proposed communication system, wherein committed adoption is complete and the proposed communication system becomes the current communication system,
	wherein the current communication system and the proposed communication system include communication protocols that are each defined in software and the proposed communication system is provided via a software update.
	22.	(Canceled).
	23.	(Original) The system of claim 21, the transmitter further configured to: 
	transmit test data over a portion of the available communication bandwidth of the single communication channel through the proposed communication system for each portion of data transmitted over the first portion of the available communication bandwidth of the single communication channel through the current communication system; wherein the proposed communication system is different than the current communication system, and
	verify any of the arrival and the contents of the test data to assess a reliability of the proposed communication system for a predetermined period of time in a presence of an environmental factor, wherein the verifying of the arrival or the contents of the test data to assess the reliability of the proposed communication system for the predetermined period of time is performed in a presence of any of an environmental factor or an adversarial factor.

	transmit, through the proposed communication system, a cryptographic hash of a data unit that is transmitted through the current communication system.
	25.	(Original) The system of claim 21, the transmitter further configured to: 
	establish a threshold degree of confidence for potential adopters in a reliability of the proposed communication system prior to committed adoption thereof, wherein said establish the threshold degree of confidence includes determining a reliability of software of the communication protocol corresponding to the proposed communication system.
	26.	(Original) The system of claim 21, wherein the available communication bandwidth of the single communication channel is available for use by the current communication system, wherein a sender and the receiver each comprise one or more hardware or software devices or applications.
	27.	(Original) The system of claim 21, wherein the available communication bandwidth of the single communication channel is split in any of a parallel or an interleaved manner between the current communication system and the proposed communication system. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention pertains to a phased adoption of software protocols in a communication system. The prior art Shiota and Abbas teaches current and proposed wireless communication links that provide active and standby redundancy, however, neither Shiota nor Abbas teach upgrading of communication protocols during the switch over. Therefore, 

Allowable Subject Matter
Claims 1, 4-21, and 23-27 renumbered as claims 1-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.M./Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415